758 N.W.2d 568 (2008)
Eugene VODOPYANOV and Anatoly Mant, Plaintiffs-Appellees,
v.
KELLER WILLIAMS REALTY NORTHVILLE MARKET CENTER, a/k/a Northville Market Center, Inc., Defendant-Appellant,
and
Marina Sheffer, a/k/a Marina Valtsev, Alex Valtsev, and Rapid Enterprises, L.L.C., Defendants.
Docket No. 136939. No. COA: 274460.
Supreme Court of Michigan.
December 30, 2008.

Order
On order of the Court, the application for leave to appeal the June 12, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.